      Case 5:19-cr-00010-LCB-JHE Document 67 Filed 07/28/20 Page 1 of 2                  FILED
                                                                                 2020 Jul-28 PM 12:58
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )   Case No.: 5:19-cr-10-LCB-JHE-1
                                          )
BILLY GWYN COTTINGHAM                     )

                                     ORDER
      Defendant Billy Gwyn Cottingham has been indicted under 18 U.S.C.

§ 922(g)(1) for knowingly possessing a firearm as a convicted felon (Doc. 1). Before

the Court is Defendant’s Motion to Dismiss the Indictment for Violation of Due

Process (Doc. 50). The Government has filed a response (Doc. 57), and Defendant

has filed a reply (Doc. 60). On July 6, 2020, U.S. Magistrate Judge John H. England,

III issued a Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that Defendant’s motion be denied. (Doc. 65). Defendant has filed

objections to the Magistrate Judge’s Report and Recommendation. (Doc. 66).

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
       Case 5:19-cr-00010-LCB-JHE Document 67 Filed 07/28/20 Page 2 of 2




       Having reviewed de novo the portions of the report to which Defendant

specifically objected and the balance of the report for clear error, 1 the Court

concludes that the Magistrate Judge’s Report and Recommendation (Doc. 65) should

be ACCEPTED and ADOPTS it as the findings and opinion of the Court.

       Defendant’s Motion to Dismiss Indictment for Violation of Due Process

(Doc. 50) is DENIED, and the objections to the Report and Recommendation

(Doc. 66) are OVERRULED.

       DONE and ORDERED this July 28, 2020.



                                         _________________________________
                                         LILES C. BURKE
                                         UNITED STATES DISTRICT JUDGE




       1
        In conducting its review, the Court considered the entire record, including the Motion to
Dismiss Indictment for Violation of Due Process (Doc. 50); Defendant’s Motion for Release
(Doc. 36), Reply in Support of Motion for Release (Doc. 45), Supplement to Motion for Release
(Doc. 46), and Objections to Order Regarding Confinement (Doc. 49); the Magistrate Judge’s
order denying Defendant’s release from custody (Doc. 48) and the Court’s order overruling
Defendant’s objections to the Magistrate Judge’s order (Doc. 63); the Report and Recommendation
(Doc. 65); Defendant’s objections (Doc. 66); and the relevant authorities.
